Citation Nr: 0001209	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-08 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized private medical services for the period from 
February 17, 1997 to April [redacted], 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from August 1969 to 
September 1970, and his DD Form 214N indicates prior active 
service of one year and 14 days.  He died on April [redacted], 
1997, and the appellant is his widow.

This matter arises from a decision issued by the VA 
Outpatient Clinic (VAOPC) in Columbus, Ohio in October 1997 
and comes before the Board of Veterans' Appeals (Board) from 
the Cleveland, Ohio Department of Veterans Affairs Regional 
Office (VARO).


REMAND

In the present case, the veteran was admitted to the Ohio 
State University Medical Center on February 17, 1997 with a 
history of non-Hodgkin's lymphoma, and he underwent a bone 
marrow transplant upon admission.  He remained hospitalized 
at this facility until his death on April [redacted], 1997.  
During the course of this hospitalization, in March 1997, the RO 
granted service connection for non-Hodgkin's lymphoma, with a 
100 percent evaluation assigned as of February 18, 1997.

In statements dated in October and December of 1997, the 
Chief of Staff of the Columbus VAOPC noted that the veteran's 
bone marrow transfer could have been accomplished at a VA 
medical center.  However, the Chief of Staff did not comment 
upon the veteran's eligibility for treatment, given his 
nonservice-connected status prior to March 1997; the 
availability of hospital space; or the time frame in which 
the bone marrow transplant could have been accomplished.

Therefore, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the originating 
agency for the following action:

1.  It should be determined where the 
nearest VA or federal medical facility 
was located, in relation to the veteran's 
place of hospitalization from February 17 
to April [redacted] of 1997, that could have 
provided the veteran the medical care 
which he needed, including a bone marrow 
transplant, and whether the identified 
facility had space available to provide 
the veteran such care at the time of his 
private hospital admission.  If a 
facility is identified that could have 
performed this procedure, it should be 
determined what the earliest date of 
admission eligibility would have been at 
this facility, given that the VA rating 
decision granting service connection for 
non-Hodgkin's lymphoma was issued in 
March 1997 and that this grant was made 
effective from February 18, 1997.  If it 
is determined that the veteran would have 
been eligible for admission in February 
1997, notwithstanding the fact that the 
March 1997 rating decision had not yet 
been issued, it should also be determined 
when that facility would have been able 
to provide a bone marrow transplant.  If 
it is determined that this procedure 
could not have been accomplished until 
after February 18, 1997, a medical 
opinion should be obtained to ascertain 
whether or not delay past February 18, 
1997 would have been harmful to the 
veteran.  All of this information should 
be added to the appellate record.

2.  Then, following completion of the 
above action, the originating agency 
should again review the appellant's claim 
of entitlement to reimbursement or 
payment for the cost of unauthorized 
private medical services for the period 
from February 17 to April [redacted] in 1997, 
with consideration of the provisions of 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 
and 17.121 (1999).  If the appellant's 
claim is not granted in full, a 
Supplemental Statement of the Case should 
be issued to the appellant and her 
representative, who should be afforded an 
appropriate period of time in which to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the appellant unless she is 
so notified by the RO.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


